(Por la corte, a propuesta del Juez Asociado Sr. Wolf.)
Por cuanto, estando estos casos pendientes en apelación ante esta *1031Corte, las partes Ran llegado a una transacción que nos Ran presen-tado para su aprobación.
PoR cuanto, la estipulación presentada envuelve un cambio o mo-dificación de la sentencia apelada que necesariamente afecta los mé-ritos de las contiendas litigiosas suscitadas ante la corte inferior.
Por cuanto, según Remos resuelto en el caso de Medina v. Sucesión Rivera Luna, 42 D.P.R. 330, un recurso de apelación se establece para ser resuelto por sus méritos a menos que cualquier cuestión técnica o de procedimiento lo impida, y esta Corte sólo puede revocar, confirmar o modificar la resolución o sentencia de una corte de distrito colocán-dose en las mismas condiciones en que estuvo colocada la corte senten-ciadora para actuar.
PÍOR tanto, no ha lugar a aprobar la estipulación presentada.